DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Takahashi et al. (JP2007171777A) and Kawato et al. (JP2007234060A), as a whole, do not explicitly disclose:
A vehicular image synthesis apparatus for a vehicle, comprising: a plurality of cameras mounted on the vehicle, the plurality of cameras being configured to respectively capture images of a driver from mutually different positions; and a controller connected with the plurality of cameras, the controller being configured to compare a plurality of images captured by the plurality of cameras to detect a boundary suitable for synthesis, and to synthesize the plurality of images at the boundary to enable the image of the driver to include no hidden portion, wherein the plurality of cameras include a first camera configured to capture a first image and a second camera configured to capture a second image; the controller is further configured to calculate similarity degrees between (i) row area images obtained by dividing the first image captured by the first camera into a plurality of row areas and (ii) row area images obtained by dividing the second image captured by the second camera into a plurality of row areas, to detect the row area images with the similarity degree exceeding the preset threshold as the boundary; and in response to calculating the similarity degrees between the row area images of the first image and the row area images of the second image upon determining that the similarity degree exceeds a preset threshold for boundary determination, the controller is further configured to 
A vehicular image synthesis apparatus for a vehicle, comprising: a plurality of cameras mounted on the vehicle, the plurality of cameras being configured to respectively capture images of a driver from mutually different positions; and a controller connected with the plurality of cameras, the controller being configured to compare a plurality of images captured by the plurality of cameras to detect a boundary suitable for synthesis, and to synthesize the plurality of images at the boundary to enable the image of the driver to include no hidden portion, wherein the plurality of cameras include a first camera configured to capture a first image and a second camera configured to capture a second image; the controller is further configured to calculate similarity degrees between (i) row area images obtained by dividing the first image captured by the first camera into a plurality of row areas and (ii) row area images obtained by dividing the second image captured by the second camera into a plurality of row areas, to detect the row area images with the similarity degree exceeding the preset threshold as the boundary, and to generate an image obtained by rotationally moving the first image or the second image so as to eliminate a displacement in response to the first camera and the second camera being arranged so as to be displaced in a horizontal direction or a vertical direction; and the generated image obtained by rotationally moving the first image or the second image is used by the controller to perform image synthesis.
 A vehicular image synthesis apparatus for a vehicle, comprising: a plurality of cameras mounted on the vehicle, the plurality of cameras being configured to respectively capture images of a driver from mutually different positions; and a controller connected with the plurality of cameras, the controller being configured to compare a plurality of images captured by the plurality of cameras to detect a boundary suitable for synthesis, and to synthesize the plurality of images at the boundary to enable the image of the driver to include no hidden portion, wherein the plurality of cameras include a first camera configured to capture a first image and a second 
A vehicular image synthesis apparatus for a vehicle, comprising: a plurality of cameras mounted on the vehicle, the plurality of cameras being configured to respectively capture images of a driver from mutually different positions; and a controller connected with the plurality of cameras, the controller being configured to compare a plurality of images captured by the plurality of cameras to detect a boundary suitable for synthesis, and to synthesize the plurality of images at the boundary to enable the image of the driver to include no hidden portion, wherein the plurality of cameras include a first camera configured to capture a first image and a second camera configured to capture a second image; the controller is further configured to calculate similarity degrees between (i) row area images obtained by dividing the first image captured by the first camera into a plurality of row areas and (ii) row area images obtained by dividing the second image captured by the second camera into a plurality of row areas, and to detect the row area images with the similarity degree exceeding the preset threshold as the boundary; and in response to the image of the driver shown in the first image or the second image including no hidden portion, the controller is further configured to use the first image or the second image showing the image of the driver including no hidden portion and to not perform image synthesis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/3/2021